DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 12/22/21, with respect to the rejection(s) of claim(s) rejected in the prior office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2015/0147039 to Ishida et al (hereinafter Ishida039).
Applicant has amended and clarified structure in the independent claims to reflect what is best shown in Figure 3 with respect to the different refractive index differences between adjacent and alternating fiber core units.
However, Ishida039 discloses a profile for a core unit that can alternate (figure 5 and paragraphs 49-52). Although the figures only show a non-trench core, the entire document discusses providing or removing a trench to provide a desired output. A clarified 35 U.S.C. 103 rejection follows below in light of this reference.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0139596 to Ishida et al. in view of US 9,529,144 to Ishida et al (hereinafter Ishida2) and further in view of Ishida039.
Ishida discloses in the abstract and figures 1-3, a multi-core optical fiber comprising: 
A plurality of core portions (11) extending along a central axis (C1), each of the core portions including a core portion extending along the central axis (the portions extend along an axis. The claims do not require the cores to be in or on the axis), an inner cladding (21) surrounding an outer periphery of the core, and a trench (22; figure 3) surrounding an outer peripheral surface of the inner cladding; 
a common cladding (12) surrounding an outer peripheral surface of the trench layer of each of the plurality of core portions and having an outer diameter; and 
a resin coating (14; paragraph 133) surrounding the outer peripheral surface of the common cladding; 
wherein the multi-core optical fiber includes a linear array group constituted by at least four core portions (figures 1-2), each of the four core portions having a core center being located on a straight line defined on a cross section of the multi-core fiber, the cross section being orthogonal to the central axis (the fiber cores are in a straight line as shown in figure 2. The claim currently does not require them to be on a straight line in the exact center); 
each of the four core portions with the refractive index claimed (figure 3 shows one index of the four); 
the four core portions with a spacing between centers as claimed (1; figure 1).
However, Ishida fails to disclose that diameter claimed. It is noted that setting a fiber diameter is within the level of ordinary skill in the art. 
As to claims 2-17, these claims recite changing the variables of the distances, lengths or other dimensional features of the fiber along with their respective refractive indicies.
	Ishida2 discloses such diameters (125um) as well as optimizing all the claimed variables for dimensions, spacing and core locations (figures 6-8). 
	It would have been obvious to one having ordinary skill in the art to select and create a fiber with a specified diameter for the intended use and function of the fiber.
Ishida in view of Ishida2 fails to explicitly disclose the refractive index profile as amended being different between alternating core units.
	Ishida039 discloses such a difference in Figure 3. Ishida039 discloses different embodiments mixing the profiles, trench regions and distances to achieve a desired output minimizing crosstalk.
	It is noted that all three of these references show similar structure and by the same inventive entity. The inventions serve to use different options to maximize output. They also do not limit adjustment of any of the pertinent structure relating to the diameters, index profiles and wavelength ranges.
	It would have been obvious to one having ordinary skill in the art to use an offset trench refractive index profile difference between two adjacent core units as taught by Ishida 039 in Ishida in view of Ishida2 to maximize output while minimizing crosstalk.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363. The examiner can normally be reached M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883